DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021 and 01/06/2022 have been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 12/22/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amended title is indicative of the invention. The examiner agrees and withdraws the objection to the specification.

Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and withdraws the 35 USC § 112 (b) rejection.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment Section and Reasons for Allowance below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard T. Schachner on 01/25/2022.

The application has been amended as follows: 
14. (Amended) A tire inspection device comprising: a plurality of spaced apart gas sensors disposed circumferentially outside of a tire and facing an outer surface of the tire; a housing unit that houses the tire; and a stirrer that stirs air inside the housing unit generating an air flow in a direction toward the plurality of gas sensors, wherein the plurality of gas are disposed in the housing unit[[,]]and detect[[s]] a gas that has leaked out from inside the tire housed in the housing unit, and wherein the stirrer includes a fan disposed  inside the housing unit.

16. (Cancelled)

20. (Amended) a tire inspection method comprising: closing an opening of a tire; disposing the tire inside a housing unit, introducing a gas into the tire; and detecting the gas that escapes the tire, in an atmosphere outside the tire, wherein at least one of a plurality of gas sensors disposed circumferentially outside of the tire in the housing unit, in the atmosphere outside the tire, wherein the gas comprises a reactive gas that reacts with at least one of the plurality of gas sensors.

22. (Cancelled)
  
Allowable Subject Matter
Claim 1 - 2, 5 - 6, 10 - 12, 14 - 15, and 18 - 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, although Bubik and Courjaud teach an apparatus with a plurality of sound sensors spaced axially outside of and facing the surface of a tire being inspection, the sound sensors capable of receiving high frequency sound waves generated by air escaping from the tire being inspected, a motor that rotates the tire with respect to the sound a plurality of gas sensors spaced apart in a circumferential direction of the tire and centered about the axis of the tire, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 12, although Wong discloses a method for operating a gas sampling system with a hand held collector connected to a carbon dioxide sensor and suction pump, the collector configured to detect gas escaping from a tire in a large area surrounding collector apertures or alternately a small area surrounding a collector small opening, the method including sampling gas around the tire in a large area with collector apertures then pin pointing sampling gas around the tire in a small area with the collector small opening; Wong does not disclose a method of using two tire inspection devices each with gas sensors including one tire inspection device structured to inspect a partial area for gas escaping a tire. Furthermore, no other prior art can be found to motivate or teach applicant’s tire inspection method using an additional tire inspection device including an additional gas sensor and being configured to cover a partial area of the outer surface of the tire and to inspect the partial area for presence of a gas leak and inspecting the partial area for presence of the gas leak using the additional tire inspection device after the tire is inspected for the gas leak using the tire inspection device, in combination with the remaining limitations of the claim.

a plurality of spaced apart gas sensors disposed circumferentially outside of a tire and a stirrer that stirs air inside the housing unit generating an air flow in a direction toward the plurality of gas sensors, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 20, although Wong discloses a tire puncture location method including the steps of mounting a tire under test to a wheel, injecting CO2 into the tire and continually measuring concentration of carbon dioxide with a CO2 gas sensor; Wong does not disclose a method including containing the tire in a chamber and detecting leaking reactive gas with an array of gas sensors located circumferentially outside the tire. Furthermore, no other prior art can be found to motivate or teach applicant’s tire inspection method including disposing the tire inside a housing unit and detecting a reactive gas with at least one of a plurality of gas sensors disposed circumferentially outside of the tire in the housing unit, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856